IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                April 16, 2008
                                No. 07-60297
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EARL WEBSTER

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 4:05-CR-95-21


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Earl Webster has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Webster has filed responses. Our independent review of the record,
counsel’s brief, and Webster’s responses discloses no nonfrivolous issue for
appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, Webster’s motion for



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 07-60297

appointment of counsel is DENIED, and the APPEAL IS DISMISSED. See 5TH
CIR. R. 42.2.




                                  2